Citation Nr: 0924064	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  06-07 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension, and if so, entitlement to service connection 
for the same.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic otitis media (bilateral), and if so, entitlement to 
service connection for the same.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from April 1956 to April 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which declined to reopen the claims 
currently on appeal.

The Board notes that the Veteran and his representative 
assert that VA has a heightened duty to assist in this case 
based upon the contention that the Veteran's service 
treatment records were destroyed in the July 1973 fire at the 
National Personnel Records Center (NPRC).  However, because 
the Veteran initially filed a claim for service connection in 
May 1963, his original service treatment records were 
obtained by VA at that time and were associated with the 
claims file prior to the fire.  As such, the Veteran's 
service treatment records are of record and have been duly 
considered in their entirety.  

Additionally, the Board notes that in October 1989, the 
Veteran requested consideration of service connection for 
hearing loss of the right ear.  VA Form 21-4138, October 
1989.  This issue has not been adjudicated by the RO to date.  
As such, the claim for service connection for right ear 
hearing loss is hereby referred back to the RO for 
appropriate disposition.

The issue of service connection for chronic otitis media is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The last final (unappealed) disallowance of the 
appellant's claim for service connection for hypertension was 
by rating decision issued in June 2001, which declined to 
reopen the claim due to the absence of new and material 
evidence regarding a diagnosis of hypertension during service 
or any presumptive period thereafter.  

2.  The evidence submitted since the June 2001 denial 
includes statements by the Veteran, duplicate service 
treatment records, and recent VA and private treatment 
records.  There is no new evidence regarding the likely time 
of onset or etiology of the Veteran's currently diagnosed 
hypertension.  

3.  The last final (unappealed) disallowance of the 
appellant's claim for service connection for otitis media was 
by Board decision issued in August 1990, which denied the 
claim based upon an absence of evidence that the Veteran's 
in-service otitis media was a chronic condition as opposed to 
an acute and transitory occurrence.

4.  The evidence submitted since the August 1990 denial 
includes statements by the Veteran, duplicate service 
treatment records, and recent VA and private treatment 
records.    A March 2007 private treatment record recommends 
an examination for chronic otitis media.  When presumed 
credible, this evidence raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 2001 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2000); 38 C.F.R. §§ 3.160, 20.302, 20.1103 
(2000).

2.  The evidence added to the record since June 2001 is not 
new and material, and the claim of service connection for 
hypertension is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).

3.  The August 1990 Board decision is final.  38 U.S.C. 
§ 4004(b) (1988); 38 C.F.R. § 19.104 (1990).  

4.  The evidence added to the record since August 1990 is new 
and material evidence; the claim for service connection for 
chronic otitis media (bilateral) is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2008).  With respect 
to the claim for service connection for otitis media, in 
light of the favorable decision to reopen the claim herein, 
the Board finds that any deficiency in complying with VA's 
notification duties concerning a reopened claim is harmless 
error as no prejudice can flow to the Veteran in this regard.

Nonetheless, in correspondence dated in April 2001, November 
2004, and November 2006, the agency of original jurisdiction 
(AOJ) provided notice to the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) 
(2008).  The November 2004 and November 2006 letters informed 
the Veteran of the appropriate standard for new and material 
evidence and respectively explained that in order to reopen 
the issues on appeal, any additional evidence submitted must 
relate to the in-service incurrence of hypertension or the 
chronicity of otitis media since service, because the absence 
of such evidence were the reasons for the previous denials.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Regarding the duty to assist, in a claim to reopen, VA's 
responsibility extends to requesting evidence from any new 
source identified by the claimant, and if that evidence is 
then not new and material, the claim is not reopened, and 
VA's duties have been fulfilled.  See 38 U.S.C. § 5103A(f) 
(West 2002); 38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2008).  As discussed above, in this 
case, the AOJ complied with VA's notification requirements 
and informed the appellant of the information and evidence 
needed to substantiate the claims.  The appellant has not 
identified any new source of evidence relevant to the 
claims.  The duty to assist has been fulfilled for both 
applications to reopen. 

New and Material Evidence 

The Veteran's claim for service connection for hypertension 
was originally denied by a rating decision issued in May 
1963.  The Veteran has since attempted to reopen the claim on 
a number of occasions, to include an unsuccessful appeal in 
July 2002.  As the Veteran did not submit a timely 
Substantive Appeal following the March 2002 Statement of the 
Case, the prior June 2001 rating decision became final.  38 
U.S.C.A. § 7105(c) (West 2000); 38 C.F.R. §§ 3.160, 20.302, 
20.1103 (2000).

The Veteran's claim for service connection for otitis media 
was originally denied by a rating decision issued in December 
1989.  The Veteran perfected an appeal of that decision and 
in August 1990 the Board denied the claim based on a 
determination that the in-service occurrence of otitis media 
was acute and transitory in nature.  The Veteran did not 
appeal the Board's decision and it became final.  38 U.S.C. 
§ 4004(b) (1988); 38 C.F.R. § 19.104 (1990).  

Once these decisions became final, new and material evidence 
is required to reopen the claims which were denied.  
38 U.S.C.A. § 5108 provides that "if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

Most recently, the Veteran submitted an application to reopen 
the service connection claims for both hypertension and 
otitis media in September 2004.  A January 2005 rating 
decision declined to reopen the claims based on the absence 
of new and material evidence, and the Veteran perfected the 
current appeal.  

Otitis Media

With respect to the claim for service connection for otitis 
media, evidence submitted since the last final denial 
includes a March 2007 private audiometric report that finds 
bilateral hearing loss and a wax plug of the left ear.  The 
private consultant recommends wax removal and an examination 
for chronic otitis media externa.  Private audiometric 
report, March 2007.  This evidence is new in that it has not 
previously been considered by agency decision makers.  This 
evidence is also material as it raises the question of 
continuous and chronic ear problems since service.  When 
presumed credible for the limited purpose of determining 
materiality, this medical evidence relates to an 
unestablished fact necessary to substantiate the claim, i.e. 
continuity of symptomatology, and raises a reasonable 
possibility of substantiating the claim.  See Justus v. 
Principi, 3 Vet. App. 510, 512 (1992); 38 C.F.R. § 3.303(b) 
(2008).  

New and material evidence having been submitted, the claim 
for service connection for otitis media is reopened.  
However, as further evidentiary development is required 
before this issue is ready for adjudication, the Board will 
not address the merits of the claim pertaining to otitis 
media at this time.  A remand for further development is 
discussed following the order to reopen below.



Hypertension 

Since the last final disallowance of the claim for service 
connection for hypertension in June 2001, the Veteran has 
submitted personal statements as well as private and VA 
medical treatment records.  This evidence is new in that it 
has not previously been considered by agency decision makers.  
However, it is not material as the new evidence does not 
relate to an unestablished fact necessary to substantiate the 
claim.  To be precise,  the medical evidence continues to 
show that the Veteran is diagnosed with and treated for 
hypertension, but the evidence of record does not show that 
the Veteran's current hypertension was incurred or aggravated 
in military service or any presumptive period thereafter.  
Specifically, there is no evidence that the Veteran was 
diagnosed with or treated for hypertension before, during, or 
within the year following his active military service.  In 
the absence of such evidence, there is no reasonable basis 
upon which service connection for hypertension may be 
established.  38 C.F.R. § 3.303, 3.306, 3.307, 3.309 (2008).  

In the absence of new and material evidence, the claim for 
service connection for hypertension cannot be reopened.  As 
the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt provision does not apply.  


ORDER

The application to reopen the previously denied claim of 
entitlement to service connection for hypertension is denied.

The application to reopen the previously denied claim of 
entitlement to service connection for otitis media is 
granted.  To that extent only, the appeal is allowed.




REMAND

A review of the record reveals that additional evidentiary 
development is required before the issue of entitlement to 
service connection for otitis media (bilateral) is ready for 
final adjudication.  See 38 C.F.R. § 19.9 (2008).  

Specifically, the Board is required to seek a medical opinion 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
disability, establishes that the Veteran suffered an event, 
injury or disease in service, and indicates that the current 
disability may be associated with the in-service event, 
injury or disease.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008).  

In this case, recent medical evidence establishes that the 
Veteran receives treatment for ear problems.  A September 
1996 VA Medical Certificate shows that the Veteran was 
treated for cerumenous build up in the external auditory 
canal (EAC) of each ear.  Also, a March 2007 private 
audiometric report shows that a wax plug was identified in 
the left ear.  Wax removal and an examination for chronic 
otitis media externa was recommended by the audiologist.  
Private audiology report, March 2007.  The Veteran's service 
treatment records confirm otitis media of the right ear, and 
the Veteran testifies that he has experienced continuing ear 
problems since service.  See, e.g., VA Form 9, February 1990.  
The question therefore remains whether the evidence indicates 
that there may be an association between the in-service and 
current ear conditions.  Such an indication will be found 
when there is "medical evidence that suggests a nexus but is 
too equivocal or lacking in specificity to support a decision 
on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation."  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).

In this regard, the examiner must consider and expressly 
discuss the Veteran's statements regarding his in-service ear 
symptoms and continuous experience with ear problems since 
service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) 
(finding an examination inadequate if the medical examiner 
impermissibly ignores the appellant's lay assertions).  

Additionally, the Board notes that with the exception of a 
single unrelated treatment note from September 2006, the most 
recent VA treatment records that have been associated with 
the claims file are dated in February 2005.  All relevant VA 
treatment records created since that time should be obtained 
and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims 
file all outstanding VA treatment 
records for this Veteran, from February 
2005 forward.  

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any currently diagnosed 
otitis media for either ear.  The 
Veteran's claims file and a copy of this 
remand should be made available to the 
examiner for review.  All necessary 
studies and tests must be conducted. 

The examiner is then requested to:
(a)  Specifically identify any 
currently diagnosed otitis media;
(b)  Opine whether any currently 
diagnosed otitis media is related to 
the incident of in-service otitis media 
in July 1957; 
(c) Opine as to whether the evidence of 
record, explicitly to include the 
Veteran's own lay statements regarding 
ear symptomatology observable with his 
own senses, represents a continuity of 
ear symptomatology attributable to 
otitis media.

3.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the Veteran, he 
and his representative must be 
furnished a Supplemental Statement of 
the Case which addresses all evidence 
associated with the claims file since 
the last Statement of the Case.  The 
Veteran and his representative must be 
afforded the applicable time period in 
which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


